Citation Nr: 0121235	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  92-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for sarcoidosis.  

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a liver condition.

4.  Entitlement to service connection for a stomach 
condition.

5.  Entitlement to service connection for a neurological 
condition.

6.  Entitlement to service connection for a skin condition, 
claimed as cysts and nodules.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
law

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
February 1967.  By April 1993 decision, the Board of 
Veterans' Appeals (Board) granted service connection for 
sarcoidosis.  By June 1993 rating decision, the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) 
effectuated the Board's grant of service connection for 
sarcoidosis and assigned it an initial 10 percent rating, 
effective December 11, 1990.

In March 1994, the veteran perfected an appeal with the 
downstream elements of the effective date and initial 
disability rating for sarcoidosis.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

By August 1996 decision, the Board granted an earlier 
effective date of December 31, 1988 for the award of service 
connection for sarcoidosis.  The issue of entitlement to an 
initial rating in excess of 10 percent for sarcoidosis was 
remanded for additional development of the evidence.  

In July 1999, the veteran testified at a Board hearing in 
Washington, D.C.  By September 1999 decision, the Board 
denied an initial rating in excess of 10 percent for 
sarcoidosis.  The veteran appealed the matter to the U.S. 
Court of Appeals for Veterans Claims (the Court).  

While the case was pending before the Court, in November 
2000, the veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand and to Stay Further Proceedings.  
By November 22, 2000 Order, the Court granted the parties' 
motion, vacated the Board's September 1999 decision, and 
remanded the matter for additional action consistent with the 
November 2000 Joint Motion.

In September 1999, the Board observed that by January 1996 
rating decision, the RO denied service connection for a skin 
condition, shingles, a salivary gland condition, an anxiety 
disorder, diabetes mellitus, an eye disorder, arthritis, a 
liver condition, a stomach condition, a neurologic condition, 
and neurosyphilis.  The Board determined that a VA Form 646 
prepared in connection with the veteran's appeal for an 
increased rating for sarcoidosis was sufficient to constitute 
a Notice of Disagreement with the January 1996 rating 
decision.  Because a Statement of the Case addressing these 
issues had not been issued, the Board remanded the matter for 
such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The record shows that the RO issued a Statement of the Case 
on these matters in November 1999.  In January 2000, the 
veteran filed a substantive appeal regarding the issues of 
service connection for arthritis, a liver condition, a 
stomach condition, a neurological condition, and 
"cysts/nodules" (presumably referring to a skin condition).  
Thus, the additional issues now on appeal are as listed on 
the cover page above.  


REMAND

In the November 2000 Joint Motion, the parties' noted that, 
in determining that a rating in excess of 10 percent for 
sarcoidosis was not warranted, the Board reasoned in its 
September 1999 decision that: 

Under the amended criteria, sarcoidosis 
can also be rated as chronic bronchitis 
under Diagnostic Code 6600.  See 38 
C.F.R. § 4.97, Diagnostic Code 6846 
(1998). Under those provisions, a 30 
percent rating is warranted on showing of 
FEV-1 of 56 to 70-percent predicted; or 
FEV-1/FVC of 56 to 70 percent predicted; 
or DLCO (SB) 56-to 65 percent predicted.  
In this case, however, none of the 
pulmonary function tests of record dated 
since October 7, 1996 have demonstrated 
that the criteria for an evaluation in 
excess of 10 percent have been met.  
Thus, an increased rating is not 
warranted under Diagnostic Code 6600.

However, the parties' noted that in July 8, 1999 
correspondence (on Paralyzed Veterans of America letterhead), 
Craig N. Bash, M.D., a neuro-radiologist, indicated that he 
had reviewed the veteran's claims folders and noted that 
"[t]he pateint [sic] has had abnoraml [sic] PFTs (70 FEV 
1/FVC on 20 Aug 1998) and abnormal chest x-rays both of which 
suggest restrictive lung disease."  

The parties noted that the August 20, 1998 pulmonary function 
test results cited by Dr. Bash: 

that is, "70 FEV1/FVC on 20 Aug 1998" - 
if attributable to the service-connected 
sarcoidosis, may meet the criteria for an 
increased evaluation under the new DC 
6600, which provides for a 30 percent 
evaluation for "FEV-1/FVC of 56 to 70 
percent."

The parties further noted their agreement that "the Board 
should address whether Dr. Bash's July 8, 1999 letter would 
warrant an increased rating under Code 6600."

The Board has carefully reviewed Dr. Bash's July 1999 letter, 
as well as the August 20, 1998 VA pulmonary function test 
report, cited therein.  That report reflects a FVC (forced 
vital capacity) of 76 percent of predicted value; FEV-1 
(forced expiratory volume in one second) of 78 percent of 
predicted value; and FEV-1/FVC of 102 percent of predicted 
value.  It does not reflect, as Dr. Bash indicates in his 
letter, a FEV-1/FVC of 70 percent predicted.  Rather, the 
report indicates that the veteran's actual FEV-1/FVC value 
was 72, the predicted value was 70, and the veteran's FEV-
1/FVC was 102 percent of predicted value.  Assuming the 
Board's reading of the August 20, 1998 pulmonary function 
test is correct, a rating in excess of 10 percent would not 
be warranted under Diagnostic Code 6600.  

However, the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See  Colvin v. Derwinski, 1 Vet. App. 761 (1991).  
In light of the apparent conflict regarding the 
interpretation of the August 1998 pulmonary function test, 
the Board finds that additional development of the evidence 
is necessary.  Cf. Kelly v. Brown, 7 Vet. App. 471 (1995).

In addition, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000), has been enacted which significantly 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits..  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

Due to the change in law brought about by VCAA, a remand in 
this case is required for compliance with the notice 
provisions contained therein.  VCAA (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Also, 
as the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and extent of his service-
connected sarcoidosis.  The claims 
folders must be made available to the 
examiner for review prior to the 
examination.  All necessary tests, 
including pulmonary function testing, 
should be conducted and the examiner 
should review the results of all testing 
prior to completion of the report.  Based 
on the pulmonary function test results, 
the examiner must report the percentages 
of predicted values for FEV-1, FEV-1/FVC 
and the DLCO (SB).  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  Similarly, the 
examiner should be requested to interpret 
the August 20, 1998 pulmonary function 
test report referenced above to ensure 
that the results of that test are 
properly applied to the criteria set 
forth in the Rating Schedule.  The 
examiner should also assess whether the 
veteran's service-connected sarcoidosis 
is manifested by pulmonary involvement 
with persistent symptoms requiring 
chronic low dose (maintenance) or 
intermittent corticosteroids; or 
pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids 
for control; or cor pulmonale, or cardiac 
involvement with congestive heart 
failure, or progressive pulmonary disease 
with fever, night sweats and weight loss 
despite treatment.  See 38 C.F.R. § 4.97, 
Code 6846.  The examination report must 
also include a detailed account of all 
extra-pulmonary manifestations of the 
veteran's sarcoidosis, if any.  In that 
regard, the examiner should specifically 
provide an opinion as to whether it is as 
least as likely as not that the veteran 
currently has arthritis, a liver 
condition, a stomach condition, a 
neurologic condition, or a skin 
condition, as a residual or secondary to 
his service-connected sarcoidosis.  In 
rendering such opinion, the examiner 
should specifically reference Dr. Bash's 
July 1999 and March 6, 2001 medical 
evaluations in the claims folders.  

2.  The RO should then review the claims 
files to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that 
it is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  The RO must also review the claims 
files and ensure that all notification 
and development action required by VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102,  5103, 5103A, and 5107) are 
satisfied.

Then, the RO should readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his attorney 
should be provided an appropriate supplemental statement of 
the case ans an opportunity to respond.  Thereafter, the case 
should be returned to the Board.  The veteran has the right 
to submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



